Title: To James Madison from Matthew Maury, 24 January 1826
From: Maury, Matthew
To: Madison, James


        
          Sir,
          Richmond 24 January 1826
        
        My Father, in a late letter, desired me in case there appeared no chance of my soon presenting the enclosed letter in person to forward it to you.
        As I am now on my way to Charleston, I accordingly take the liberty of forwarding it, hoping upon my return to Virginia next Summer to do myself the honour of giving you a call.
        I am pleased to say that my Father tells me in his last letter that he has not been in greater vigour & activity for several years; indeed he has an unusual degree of health for one of his years. With much respect, I am, Sir, Your Most Obedient Servant
        
          M Maury
        
      